     Case 1:19-cr-00117-RJJ ECF No. 99 filed 12/12/19 PageID.833 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE No. 1:19-CR-117
v.
                                                             HON. ROBERT J. JONKER
LARRY CHARLES INMAN,

               Defendant.

_______________________________/

       ORDER DECLARING MISTRIAL AS TO COUNTS ONE AND TWO AND
          DIRECTING ENTRY OF ACQUITTAL AS TO COUNT THREE

       On May 14, 2019, a grand jury charged Defendant Inman with Attempted Extortion under

Color of Official Right (Count 1); Solicitation of a Bribe (Count 2); and False Statement to the

FBI (Count 3). (ECF No. 1). A jury trial on all three counts commenced on December 3, 2019.

The jury began deliberations on December 9, 2019 and deliberations continued into the next day.

Ultimately the jury reported they were at an impasse on Counts 1 and 2. They had reached a

unanimous decision on Count 3.

       For the reasons stated in open court from the bench on December 10, 2019, the Court

accepted the jury’s verdict of “not guilty” with respect to Count 3 under FED. R. CRIM. P. 31(b)(2);

declared a mistrial as to Counts 1 and 2 under FED. R. CRIM. P. 31(b)(3) because the jury was not

able to reach a unanimous verdict as to those Counts; and discharged the jury.
    Case 1:19-cr-00117-RJJ ECF No. 99 filed 12/12/19 PageID.834 Page 2 of 2



         ACCORDINGLY, IT IS ORDERED:

         1. A mistrial is DECLARED as to Counts 1 and 2 of the Indictment. Defendant’s bond

            is continued as to Counts 1 and 2. The Court will set a schedule for a possible retrial

            on Counts 1 and 2 by separate Order.

         2. In accordance with the jury’s December 10, 2019 verdict of “not guilty” with respect

            to Count 3 of the Indictment, the Court directs the entry of ACQUITTAL on Count 3.

         3. Any defense motion under Rule 29(c) is due, by operation of rule, not later than

            fourteen (14) days from the date of the jury’s discharge on December 10, 2019.

         4. Any government response to a defense motion under Rule 29(c) is due no later than

            fourteen (14) days after service of the defense motion.




Dated:      December 12, 2019                 /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
